Exhibit 10.2

EXECUTION VERSION






AMENDMENT NO. 5 TO CREDIT AGREEMENT




This Amendment No. 5 to Credit Agreement (this “Amendment”) is entered into as
of April 1, 2015 by and among Catamaran Corporation (f/k/a SXC Health Solutions
Corp.), a corporation organized under the laws of the Yukon Territory, Canada
(the “Borrower”), JPMorgan Chase Bank, N. A., individually and as administrative
agent (the “Administrative Agent”), and the other financial institutions
signatory hereto.


RECITALS


A. The Borrower, the Administrative Agent and the Lenders are party to that
certain Credit Agreement dated as of July 2, 2012 (as previously amended, the
“Credit Agreement”). Unless otherwise specified herein, capitalized terms used
in this Amendment shall have the meanings ascribed to them by the Credit
Agreement.


B. The Borrower, the Administrative Agent and the undersigned Lenders wish to
amend certain provisions of the Credit Agreement on the terms and conditions set
forth below.


Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:


1.    Amendment to Credit Agreement. Upon the Effective Date (as defined below),
the Credit Agreement shall be amended as follows:


(a)     The definition of “EBIT” contained in Section 1.01 of the Credit
Agreement shall be amended and restated in its entirety to read as follows:


“EBIT” means, for any period, for any Person and its subsidiaries on a
consolidated basis, an amount equal to Net Income for such Person and its
subsidiaries for such period plus (a) the following to the extent deducted in
calculating such Net Income: (i) Total Interest Expense of such Person and its
subsidiaries for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by such Person and its subsidiaries for such
period, (iii) any extraordinary losses (determined in accordance with GAAP) of
such Person and its subsidiaries for such period, (iv) non-cash stock
compensation expenses of such Person and its subsidiaries incurred in such
period, (v) other all non-cash items reducing such Net Income for such period;
provided that cash expenditures in respect of items excluded pursuant to this
clause (v) shall be deducted in determining EBIT for the period during which
such expenditures are made, (vi) fees and expenses directly incurred or paid in
connection with the Transactions, the Merger or any Permitted Acquisition, (vii)
fees and expenses directly incurred or paid in connection with the HealthTran
Acquisition in an aggregate amount not to exceed $1,200,000, (viii) synergies
projected by the Borrower in good faith to be realized as a result of the Merger
in an aggregate amount not to exceed $75,000,000, (ix) fees and expenses and
integration costs not to exceed $47,000,000 in the aggregate related to
historical acquisitions by Target and its subsidiaries made within the twelve
months preceding the Effective Date, (x) any unrealized losses in respect of
Swap Agreements, and (xi) any non-recurring charges, costs, fees and expenses
directly incurred or paid directly as a result of discontinued operations or
restructurings and minus (b) the following to the extent included in calculating
such Net Income: (i) Federal, state, local and foreign income tax credits of
such Person and its subsidiaries for such period (to the extent not netted from
tax expense), (ii) interest income of such Person and its subsidiaries for such
period, (iii) all non-cash items increasing such Net Income for such period,
(iv) any extraordinary gains (determined in accordance with GAAP) of such Person
and its subsidiaries for such period and (v) any non-recurring gains or income
directly arising as a result of discontinued operations or restructurings. For
any computation period during which (a) a Subsidiary or business is acquired or
(b) a Subsidiary or business is disposed of, EBIT shall be calculated on a pro
forma basis as if such Subsidiary or business, as the case may be, had been
acquired (and any related Indebtedness incurred) or sold (and any related
Indebtedness repaid), as the case may be, on the first day of such computation
period. For so long as Script Relief is not a subsidiary of the Borrower, EBIT
shall be adjusted by: (i) adding an amount equal to the Net Income of Script
Relief and its subsidiaries, calculated on a stand-alone basis for such period
multiplied by the percentage of equity in Script Relief not held by the Borrower
or any of its subsidiaries, (ii) subtracting an amount equal to the EBIT of
Script Relief and its subsidiaries, calculated on a stand- alone basis for such
period, and (iii) adding any cash distributions paid by Script Relief to the
Borrower or any of its subsidiaries during such period (excluding any
Recapitalization Amount).


(b)    The definition of “EBITDA” contained in Section 1.01 of the Credit
Agreement shall be amended and restated in its entirety to read as follows:


“EBITDA” means, for any period, for any Person and its subsidiaries on a
consolidated basis, an amount equal to Net Income for such Person and its
subsidiaries for such period plus (a) the following to the extent deducted in
calculating such Net Income: (i) Total Interest Expense of such Person and its
subsidiaries for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by such Person and its subsidiaries for such
period, (iii) depreciation

1



--------------------------------------------------------------------------------

Exhibit 10.2

and amortization expense for such Person and its subsidiaries for such Period,
(iv) any extraordinary losses (determined in accordance with GAAP) of such
Person and its subsidiaries for such period, (v) non-cash stock compensation
expenses of such Person and its subsidiaries incurred in such period (vi) other
all non-cash items reducing such Net Income for such period; provided that cash
expenditures in respect of items excluded pursuant to this clause (vi) shall be
deducted in determining EBITDA for the period during which such expenditures are
made, (vii) fees and expenses directly incurred or paid in connection with the
Transactions, the Merger or any Permitted Acquisition, (viii) fees and expenses
directly incurred or paid in connection with the HealthTran Acquisition in an
aggregate amount not to exceed $1,200,000, (ix) synergies projected by the
Borrower in good faith to be realized as a result of the Merger in an aggregate
amount not to exceed $75,000,000, (x) fees and expenses and integration costs
not to exceed $47,000,000 in the aggregate related to historical acquisitions by
Target and its subsidiaries made within the twelve months preceding the
Effective Date, (xi) any unrealized losses in respect of Swap Agreements and
(xii) any non-recurring charges, costs, fees and expenses directly incurred or
paid directly as a result of discontinued operations or restructurings and minus
(b) the following to the extent included in calculating such Net Income: (i)
Federal, state, local and foreign income tax credits of such Person and its
subsidiaries for such period (to the extent not netted from tax expense), (ii)
interest income of such Person and its subsidiaries for such period, (iii) all
non-cash items increasing such Net Income for such period, (iv) any
extraordinary gains (determined in accordance with GAAP) of such Person and its
subsidiaries for such period and (v) any non-recurring gains or income directly
arising as a result of discontinued operations or restructurings. For any
computation period during which (a) a Subsidiary or business is acquired or (b)
a Subsidiary or business is disposed of, EBITDA shall be calculated on a pro
forma basis as if such Subsidiary or business, as the case may be, had been
acquired (and any related Indebtedness incurred) or sold (and any related
Indebtedness repaid), as the case may be, on the first day of such computation
period. For so long as Script Relief is not a subsidiary of the Borrower, EBITDA
shall be adjusted by: (i) adding an amount equal to the Net Income of Script
Relief and its subsidiaries, calculated on a stand-alone basis for such period
multiplied by the percentage of equity in Script Relief not held by the Borrower
or any of its subsidiaries, (ii) subtracting an amount equal to the EBITDA of
Script Relief and its subsidiaries, calculated on a stand-alone basis for such
period, and (iii) adding any cash distributions paid by Script Relief to the
Borrower or any of its subsidiaries during such period (excluding any
Recapitalization Amount).


(c)    The definition of “subsidiary” contained in Section 1.01 of the Credit
Agreement shall be amended and restated in its entirety to read as follows:


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Notwithstanding the
foregoing, neither Script Relief nor any subsidiary thereof shall be a
“subsidiary” of the Borrower (or any of the Borrower’s subsidiaries) unless the
criteria of clause (a) or (b) above are satisfied.


(d)    The definition of “Total Debt” contained in Section 1.01 of the Credit
Agreement shall be amended and restated in its entirety to read as follows:


“Total Debt” means the sum, without duplication, of (a) all Indebtedness of the
Borrower and its Subsidiaries, on a consolidated basis, calculated in accordance
with GAAP plus, without duplication (b) the face amount of all outstanding
letters of credit in respect of which the Borrower or any Subsidiary has any
actual or contingent reimbursement obligation and (c) all Indebtedness of the
type referred to in clauses (a) and (b) above of another Person and Guaranteed
by the Borrower or its Subsidiaries. For so long as Script Relief is not a
subsidiary of the Borrower, “Total Debt” shall not include any Indebtedness (or
any obligations described in (b) or (c) above) of Script Relief.


(e)     The definition of “Total Interest Expense” contained in Section 1.01 of
the Credit Agreement shall be amended and restated in its entirety to read as
follows:


“Total Interest Expense” means, for any period with respect to any Person, total
cash interest expense deducted in the computation of Net Income for such period
(including that attributable to Capital Lease Obligations) of such Person and
its subsidiaries for such period with respect to all outstanding Indebtedness of
such Person and its subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs of rate hedging in respect of interest rates to the
extent such net costs are allocable to such period in accordance with GAAP). For
purposes of calculating the Interest Coverage Ratio, “Total Interest Expense”
shall not include any interest expense (or any other obligations described
above) of Script Relief, for so long as Script Relief is not a subsidiary of the
Borrower.


(f)     Section 1.01 of the Credit Agreement shall be amended by adding the
following new definitions in the appropriate alphabetical order:



2



--------------------------------------------------------------------------------

Exhibit 10.2

“Recapitalization Amounts” means any cash distributions paid by Script Relief to
the Borrower or any of its subsidiaries as a result of a dividend
recapitalization.


“Script Relief” means Script Relief, LLC, a Delaware limited liability company.


(g)     Section 6.04 of the Credit Agreement is amended by amending and
restating clause (j) thereof to read as follows:


“(j) (i) Permitted Acquisitions, (ii) Equity Interests acquired in Permitted
Acquisitions and (iii) the acquisition of additional equity of Script Relief, so
long as, at the time of any such acquisition and after giving effect thereto,
the Leverage Ratio does not exceed 3.00 to 1.00;”


(h)     Section 6.07 of the Credit Agreement is amended by amending and
restating clause (d) thereof to read as follows:


“(d) any Restricted Payment permitted by Section 6.06 and any acquisition
permitted by 6.04(j)(iii),”.


2.    Representations and Warranties of the Borrower.    The Borrower represents
and warrants that as of the date hereof and as of the Effective Date:


(a)    The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;


(b) Each of the representations and warranties contained in the Credit Agreement
(treating this Amendment as a Credit Document for purposes thereof) is true and
correct in all material respects (but in all respects if such representation or
warranty is qualified by “material” or “Material Adverse Effect”) on and as of
the Effective Date as if made on such date, or to the extent such
representations and warranties expressly relate to an earlier date, on and as of
such earlier date; and


(c) After giving effect to this Amendment, no Default has occurred and is
continuing.


3. Effective Date. This Amendment shall become effective on the date (the
“Effective Date”) this Amendment is executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders (without respect to whether it has
been executed and delivered by all the Lenders).


In the event the Effective Date has not occurred on or before April 3, 2015,
Section 1 hereof shall not become operative and shall be of no force or effect.


4.    Reference to and Effect Upon the Credit Agreement.


(a) Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed. This Amendment shall constitute a Credit Document.


(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement (including without limitation
any cross-default arising under the Credit Agreement by virtue of any defaults
under other agreements (excluding the Credit Documents) resulting from the
matters which are specifically waived hereby) or any Credit Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.


5. Costs and Expenses. The Borrower hereby affirms its obligation under Section
9.03 of the Credit Agreement to reimburse the Administrative Agent for all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent in connection with the preparation, negotiation, execution and delivery of
this Amendment, including but not limited to the reasonable and documented fees,
charges and disbursements of attorneys for the Administrative Agent with respect
thereto.
6. Governing Law. This Amendment shall be governed and construed in accordance
with the internal laws (including, without limitation, Section 5-1401 of the
general obligations law of New York, but otherwise without regard to the law of
conflicts) of the State of New York.


7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

3



--------------------------------------------------------------------------------

Exhibit 10.2



8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic mail shall be effective as delivery of a manually executed
counterpart hereof.


[signature pages follow]































































































4



--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.






CATAMARAN CORPORATION, as Borrower


By /s/ Michael Shapiro    
Name: Michael Shapiro
Title: Senior Vice President and Chief Financial Officer




JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender


By /s/ Lisa Whatley    
Name: Lisa Whatley
Title: Managing Director


BANK OF AMERICA, N.A., as a Lender


By /s/ Yinghua Zhang    
Name: Yinghua Zhang
Title: Director


CITIBANK, N.A., as a Lender


By /s/ Patricia Guerra Heh    
Name: Patricia Guerra Heh
Title: Vice President


BARCLAYS BANK PLC, as a Lender


By /s/ Christopher Lee    
Name: Christopher Lee
Title: Vice President


WELLS FARGO BANK, N.A., as a Lender


By /s/ Christopher M. Johnson    
Name: Christopher M. Johnson
Title: Assistant Vice President


SUNTRUST BANK, as a Lender


By /s/ Jared Cohen    
Name: Jared Cohen
Title: Vice President


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender


By /s/ Amy Trapp    
Name: Amy Trapp
Title: Managing Director


By /s/ John Bosco    
Name: John Bosco
Title: Director


U.S. BANK NATIONAL ASSOCIATION


By /s/ Michael West    
Name: Michael West
Title: Vice President





[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit 10.2

MIZUHO BANK, LTD., as a Lender


By /s/ Raymond Ventura    
Name: Raymond Ventura
Title: Deputy General Manager


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender


By /s/ Christopher Day    
Name: Christopher Day
Title: Authorized Signatory


By /s/ Remy Riester    
Name: Remy Riester
Title: Authorized Signatory


ROYAL BANK OF CANADA, as a Lender


By /s/ Amy S. Promaine    
Name: Amy S. Promaine
Title: Authorized Signatory


The Bank of East Asia, Limited, New York Branch,


By /s/ James Hua    
Name: James Hua
Title: SVP


By /s/ Kitty Sin    
Name: Kitty Sin
Title: SVP


Manufacturers Bank, as a Lender


By /s/ Charles Jou    
Name: Charles Jou
Title: Vice President


FIFTH THIRD BANK, an Ohio Banking
Corporation, as a Lender


By /s/ John McChesney    
Name: John McChesney
Title: Officer


THE NORTHERN TRUST COMPANY, as a Lender


By /s/ M. Scott Randall    
Name: M. Scott Randall
Title: Second Vice President


Capital One, N.A., as a Lender


By /s/ David Maheu    
Name: David Maheu
Title: Senior Vice President



















[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit 10.2

PNC BANK CANADA BRANCH, as a Lender


By /s/ Caroline Stade    
Name: Caroline Stade
Title: Senior Vice President          PNC Bank Canada Branch


By /s/ Bill Hines    
Name: Bill Hines
Title: Regional President - Canada


The Bank of Tokyo Mitsubishi UFJ, Ltd., as a Lender


By /s/ Scott O' Connell    
Name: Scott O’ Connell
Title: Director
    
BRANCH BANKING AND TRUST COMPANY, as a lender


By /s/ Brett Miller    
Name: Brett Miller
Title: Senior Vice President


Sumitomo Mitsui Banking Corporation, as a Lender


By /s/ Katsuyuki Kubo    
Name: Katsuyuki Kubo
Title: Managing Director


TD BANK, N.A., as a Lender


By /s/ Shivani Agarwal    
Name: Shivani Agarwal
Title: Senior Vice President


MORGAN STANLEY BANK, N.A., as a Lender


By /s/ Alice Lee    
Name: Alice Lee
Title: Authorized Signatory


FIRST NATIONAL BANK OF OMAHA, as a Lender


By /s/ Andrew Wong    
Name: Andrew Wong
Title: Director

[Signature Page to Amendment No. 5 to Credit Agreement]

